Case 1:19-cv-00513-MAC-ZJH Document 3 Filed 10/21/19 Page 1 of 1 PageID #: 11

                                                                              « .ft*(iDi jres xA8

                               UNITED STATES DISTRICT COU T OCT 21 20)9
                                  EASTERN DISTRICT OF TEXAS
                                      Si Au.mfYA            DIVISION gy
                                                                            DEPUTY ,


   ohn ii ad f)o        ftTt IS?S9
         1 (i'laintif0
                                                         Case Number: I •               C     1

           ( can jj E flL
  jlY bi P>fc \ &d fhe ~7ulet % 'r} >76'X
              (Defendant) 7


                          MOTION FOR APPOINTMENT OF COUNSEL



  Plaintiff, li binDtj /ii FkUllfrih                                               respectfully moves

  this Honorable Court to appoint an attorney to represent him/her in this suit.



  1. List two(2) attorneys who have refused to represent you without payment.

          LduJ Siet/M f lhams ?>03 id Rus tk                         3r&6 Oe.cJ

         / llkojj &U Om. Mirifairf r Pe/jtliauM .(wte i'iSD GQ fc tto iton JX

  2. A e you unable to pay an attorney to represent you? Yes y No




                                                       A) - Y-Jo/?
                                                                        (Date)
